Situation in Côte d'Ivoire (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the situation in Côte d'Ivoire.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, the situation in Côte d'Ivoire is very precarious, as lives are at risk - the lives of Ivorian citizens but also of many Europeans who are living and working in the country.
I believe important issues are at stake, not only the role which Côte d'Ivoire plays in Africa, but also the vast work done by the international community over the past 10 years to support crisis resolution and enhance stability. Presidential elections have been due for several years. In the end, it is a credit to the Ivorian people, to the work of the United Nations with the support of the international community and, in particular I must say, to the European Union and the facilitator, President Blaise Compaore of Burkina Faso, that these elections could finally take place.
All candidates had agreed beforehand the ground rules of the election. These included a special role for the UN Secretary-General's Special Representative, Mr Choi, in certifying the election results. A European electoral observation mission was sent to the country headed by Mr Cristian Preda, MEP. I thank him for his work and I believe he will be speaking shortly. It concluded that the elections were held in democratic conditions. I do thank and congratulate Mr Preda and his team for their courage as well as their excellent work, carried out in difficult circumstances.
The results were proclaimed by the Independent Electoral Commission and certified by the special representative of the UN Secretary-General. President Barroso and I were among the first to congratulate President Ouattara on his victory. The international community has been unanimous in recognising him. ECOWAS and the African Union have been crystal clear in their message. Mr Ouattara is the legitimate President of Côte d'Ivoire. On 3 December the ACP-EU Parliamentary Assembly was equally unambiguous in its declaration.
We are calling on all political forces in Côte d'Ivoire to respect the electoral outcome, to show responsibility and to refrain from any act of violence. All efforts should now be focused on the achievement of a peaceful transfer of power. UN resolutions provide for targeted measures against those who obstruct the peaceful transition and the elections.
African bodies have already resorted to sanctions on Côte d'Ivoire. The EU is ready to assume its responsibilities regarding targeted measures, and we have clearly said so this week in the Council with the EU Foreign Ministers, but we are also prepared to take measures to support the legally elected authorities.
The developments in Côte d'Ivoire are being followed closely by many actors and by public opinion, particularly in Africa and especially in neighbouring countries, many of which are also in a post-conflict situation and undergoing difficult democratic transition. The outcome of the present constitutional crisis in Côte d'Ivoire will send a strong signal to all forces on the African continent, both those in favour of democracy and those who are against.
The response of the European Union to this crisis is vital. As a major player in the international community, our role will be enhanced, and our credibility as a global champion of democracy improved, if our action can contribute to a peaceful handover of power in accordance with the will of the people of Côte d'Ivoire, clearly expressed in free and fair elections.
Madam President, Baroness Ashton, I was, indeed, in Côte d'Ivoire to lead this European Union election observation mission.
I shall begin by referring to the courage and commitment of observers from 26 countries, more than 100 people, 120 observers who were on the ground and who carried out a magnificent job. They noted, in the first place, that the citizens of Côte d'Ivoire were saying, more or less on all sides: 'We are tired'. That was the key word, the chorus which meant, indeed, that the elections were seen as the end of a political crisis. Everyone wanted all that to come to an end with these elections.
There is one exception, the outgoing President, Mr Gbagbo, who refused to give up power and who provided himself with the resources to prevent this crisis from coming to an end by setting up a partisan constitutional council which quite simply annulled the results that were favourable to his opponent. This means that today, instead of calm, instead of an exit from crisis, there is an even more complicated crisis, with an already very precarious balance and now the beginnings of a confrontation.
Further I would say that it is now really very difficult to avoid confrontation. You just have to look at what happened with the vote in the barracks, in the first and the second ballot. We are unfortunately faced with an extremely delicate situation.
I would not wish to finish without expressing my appreciation of Baroness Ashton, for her commitment to resolving this matter.
I would like to put a question to her, as I have noted that the Council has announced that restrictive measures are to be adopted shortly: can it be said when these restrictive measures will be adopted?
on behalf of the S&D Group. - (FR) Madam President, I would first like to congratulate my fellow Member, Mr Preda, and his team on the remarkable work they have done. I would also like to congratulate Baroness Ashton, High Representative of the Union for Foreign Affairs and Security Policy, on the determination she has shown with the entire international community in monitoring these elections. For those of us who are absolutely committed to electoral observation missions, which are an extraordinary tool for encouraging democracy in a country, the fact that there was such a rapid and determined follow-up after an attempt to illegitimately appropriate the result of the elections warmed our hearts and we hope that this may happen in other contexts if ever, alas, the situation should call for it.
Now, I would also like to say - because I have been told it often enough - that President Ouattara is not the candidate of Europe. The entire international community mobilised, which is extraordinary: the African Union, the Economic Community of West African States (ECOWAS), the United Nations, Europe, and so on with a single voice, and that marks a historic milestone.
Now, on the issue of Mr Ouattara wanting to put his militants onto the streets, I am, of course, somewhat more concerned, because I cannot see any peaceful solutions in the streets in the context of opposing forces. I would like to mention a document, which is currently being drafted in the ACP countries and which had already been discussed in Kinshasa at the last ACP meeting, which some of us attended. Its title is extraordinary: 'Challenges for the future of democracy and respect for the constitutional order'. An African representative and a European representative are responsible for drafting it. There are a great many legal things in this text and three pages are devoted to the sharing of power if one of the parties tries to gain power illegitimately. These three pages of advice describe the path to follow to prevent the situation from turning into a blood bath. It is perhaps not in the streets but perhaps through negotiations aimed at sharing a certain form of power that a blood bath is likely to be prevented. Pressure must first be exerted, of course, to ensure that the winner is acknowledged.
I advise you to read this document. It is very informative and it showed me that, although African political culture does not know much about democracy, it certainly knows a lot about how to negotiate.
on behalf of the ALDE Group. - (FR) Madam President, it is just a few hours since the partisans of Ouattara reached the headquarters of the government and of Ivorian Radio and Television and I want to express my concern, because the risk of clashes and confrontation is clearly significant and absolutely real.
Our first responsibility this evening is to call for calm and dialogue. However, this is also the responsibility of the main Ivorian leaders. Both the outgoing President and the President-elect must do all they can to prevent violence breaking out again in a country that has suffered far too much for years. That is the first message.
The second message is that, from the start, the international community, Europe of course, but also the African Union, have spoken with one voice. They mobilised to ensure that the result of the election was respected. This pressure must continue and sanctions must be applied. Laurent Gbagbo must accept defeat. Alassane Ouattara must work tirelessly for the reconciliation of his people. For our part, it is imperative that we do not slacken in our efforts until the situation has stabilised.
I should like to thank you in advance, High Representative, for bearing these messages, especially this evening.
on behalf of the Verts/ALE Group. - (FR) Madam President, like those who have preceded me, I clearly deplore the seriousness of the situation today, the acute political crisis and also the risk of clashes that could well break out in the hours to come. Therefore, I obviously welcome the univocal position taken by the entire international community and I think that, beyond the need to uphold democracy, we have a responsibility not only to save the Ivorian people but also to give a clear signal that alternation of power in Africa is possible. Beyond the issue of the Ivorian people themselves, their security and the tensions affecting this country, and which could affect it in the days and months to come, the issues also concern the neighbouring countries. There will be elections in other, neighbouring countries, where the issue of the alternation of an outgoing President and a new President could arise.
I think it is extremely important that, in Côte d'Ivoire, without in any way prejudging the result, the issue of democratic alternation can be decided peacefully, in a negotiated way, with the support of the international community and in opposition to all those who, given this opportunity, would cause blood baths or, at the very least, take the civil population hostage. This is important not only because these people have already suffered enough, but also because it will serve as an example for the neighbouring countries, and I am obviously thinking of the Congo, which will no doubt be in an electoral period in the coming year, in 2011.
I welcome your statements on how to monitor, exert and keep the pressure on in the coming months in order to preserve peace.
on behalf of the GUE/NGL. Group - (FR) Madam President, ladies and gentlemen, we are all concerned about the serious crisis in Côte d'Ivoire.
Naturally, the decision of the Constitutional Council of this country to challenge the election results officially proclaimed by the Independent Electoral Commission, in violation of the electoral code, is unanimously condemned by the international community.
The European Union, the United Nations (UN), the African Union, the ACP-EU Joint Parliamentary Assembly, the Economic Community of West African States (ECOWAS) and, certainly soon, the European Parliament, demand respect for the official proclamation of the election results and the installation of the new President of the Republic, who has been recognised by the Independent Electoral Commission, which, I recall, is a body validated by the UN.
All the political groups of the European Parliament have expressed their agreement on these crucial issues in a joint declaration. They have also called for action to curb any escalation of tension in the country, which could lead to civil war, which would be a human, social and economic disaster for Côte d'Ivoire, which must, of course, be prevented at all costs.
(IT) Madam President, Baroness Ashton, ladies and gentlemen, democracy is a non-negotiable value, just as the results of a popular consensus are non-negotiable: participation, representation and popular sovereignty are a measure of the maturity of a democratic system. The events taking place in Côte d'Ivoire, which observers have reported with objectivity, are causing serious damage to an electoral process that should have been over by now.
The people's choice was clear and unambiguous, yet the outgoing but still acting leader of government Mr Gbagbo has not yet been replaced with the incoming leader Mr Outtara. This is unacceptable to the European Parliament as it is unacceptable to anyone who believes in justice.
Through its political manipulations, the Constitutional Council confirmed in office the outgoing leader, who unfortunately continues to be the acting representative of Côte d'Ivoire. All this threatens to fuel tensions and riots that are not easy to control. The Group of the European People's Party (Christian Democrats) cannot accept that the popular vote is subverted by these Machiavellian manoeuvres.
We therefore ask that the citizens, who have freely expressed their choice through their consensus, be put in a position where they can be governed by the person whom they have all chosen in unison. The United Nations is backing us in this process. Naturally, we are asking for this troubled crisis to be brought to an end in a reasonably short time and we place our trust in an authoritative intervention by Baroness Ashton, so that Europe can speak with authority and prestige through the highest office in international relations.
(FR) Madam President, High Representative, ladies and gentlemen, the elections in Côte d'Ivoire have just taken place.
The international community tolerated their being postponed year after year by the regime of Laurent Gbagbo. These successive reports alerted a number of us to the difficulties in which we find ourselves at the moment but, deep within ourselves, we hoped that the democratic spirit would prevail in a country that has suffered a great deal from sterile and unacceptable confrontations focused, in particular, around the concept of Ivorian nationality.
The international community and, in particular, the European Union around Baroness Ashton and through my fellow Member, Mr Preda, mobilized to ensure that these elections took place under the best possible conditions, transparently and without violence. This should be commended.
In view of the calm that prevailed and the atmosphere of mutual respect among candidates, the electoral campaign gave us cause to hope that the result would be accepted by all the parties. Today, unfortunately, the democratic result that emerged through the ballot box has been rejected by the outgoing President.
Tomorrow, like my fellow Members, I will therefore vote in favour of appealing to Mr Gbagbo to accept that what appears to him to be a reversal of fortune or a conspiracy is, in fact, simply the will of the majority of his citizens. He cannot hang on to power without calling into question part of his own militant history, which was to appear, when resident in Europe, as the man who had brought about the newly regained freedom and democracy established in his country.
The United Nations representative in Côte d'Ivoire courageously assumed his role and announced the results of the ballot.
As First Vice-President of the ACP-EU Joint Parliamentary Assembly, I would also like to point out that a declaration was adopted by our Assembly on 3 December in Kinshasa firmly condemning the decision of the Ivorian Constitutional Council for invalidating the results.
This declaration comes on top of the clear and unambiguous position taken by the leaders of the Member States of the Economic Community of West African States (ECOWAS) and of the African Union. Today, the regime of Mr Gbagbo is neither wanted by its citizens, nor supported by its neighbours, nor accepted by the international community. It is therefore time that he accepted the victory of Alassane Ouattara, the democratically elected President of Côte d'Ivoire, who must be in a position to take on the responsibility entrusted to him by his people as soon as possible.
Madam President, High Representative, ladies and gentlemen, I should like to conclude by asking the European Union to assume its role through the means at its disposal to persuade Laurent Gbagbo and his illegitimate government to accept that the game is over. We will not allow his obstinacy to lead to chaos in Côte d'Ivoire.
(FR) Madam President, were it not for the ego of Mr Gbagbo, Côte d'Ivoire would be a source of inspiration for all developing countries longing for democracy.
Indeed, during the last elections, the Ivorian people showed great political maturity. Moreover, the international bodies, starting with the United Nations, are not in the least bit impressed by the final machinations of a bad loser. Mr Gbagbo should go away. There is no other way for him to keep the bit of dignity he has left.
Until now, the European Union has reacted appropriately, especially at the level of targeting sanctions. Sanctions must not be imposed on the people, who have expressed themselves in an exemplary fashion, but on Mr Gbagbo and those close to him.
My question to Baroness Ashton is 'What steps do you intend to take if the situation were to degenerate and the use of force were to threaten both the Ivorian citizens and the expatriates living in Côte d'Ivoire? Furthermore, do you think that ECOWAS and the African Union have sufficient capacity to deal with this problem?'
(IT) Madam President, Baroness Ashton, ladies and gentlemen, the situation in Côte d'Ivoire is a test case and a test case we cannot afford to fail.
This applies to the European Union above all because there is no way we can acknowledge a stolen victory but neither is there any way we can stop exerting maximum pressure on the Ivorian leaders over this massive fraud. Furthermore, it will not be acceptable for a single euro from European taxpayers to end up in or even pass through an illegal government that disregards even the most elementary rules of democracy. Côte d'Ivoire must be made aware of this.
Côte d'Ivoire is now also a test case for the African Union, which is dealing with the situation in a very interesting way, so far showing a degree of firmness and unity that would have been unthinkable only 10 or 15 years ago. This is a sign that the Ivorian affair should not be exploited to revive old stereotypes of black Africa being incompatible with democracy.
Even though we hover on the brink of widespread violence, which would be catastrophic, Ivorian society is so far also passing this difficult test: it gave a majority to the reformist candidate Mr Outtara and appears to have learned the lesson of the great Ivorian writer Ahmadou Kourouma, who in 1998 published a book with the apt title 'En attendant les votes des bêtes sauvages' (Waiting for the Wild Beasts to Vote), which tells this very story from a democratic and very Ivorian standpoint
(RO) Madam President, the elections in Côte d'Ivoire have resulted in an unprecedented situation after both candidates in the presidential elections claimed victory and each appointed a prime minister. There is only one legitimate president: President Ouattara. I think that all political forces must respect the will of the people expressed in the result of the elections held on 28 November. There is all the more reason for this as the UN, the Electoral Commission and numerous European states have recognised the opposition leader as the rightful winner.
At the same time, it is deplorable that acts of intimidation were carried out against EU observers, resulting in the mission having to end. The political instability is already having a significant impact. The African Union recently decided to suspend the country from all the organisation's activities. In addition, there is the risk of resumption of the civil war which took place in 2002.
Côte d'Ivoire can therefore make the choice between two paths: one which preserves democracy and continues the progress and the other which means isolation from the African community.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I will be brief because I think that all one might have wished to say has been expressed very well. Mr Preda, again, thank you to you and your team for your courage and your work during the elections. I commend you.
There are two quick points I want to make. Of course I have kept in touch with Ban Ki-moon throughout. He and I spoke at the very beginning of this crisis and discussed how outrageous the situation was, and we agreed to collaborate very fully. Equally I have been ensuring that the EU representatives on the ground are cared for: we have contingency plans in place for their safety, as you would expect.
I also want to answer the specific question that was raised about the sanctions. I am expecting the list to be ready within the next few days. We want to get on with this as quickly as possible and to keep the pressure on as much as possible. There is a real danger of violence and there is a real danger of ambiguity around what is happening. We need to be very firm and very clear and to work as collaboratively as possible with the international community to keep the pressure on as heavily as we possibly can, and to do the things required to get a satisfactory resolution. I am extremely grateful for the support in this House for the work that we are doing.
I have received six motions for resolution in accordance with Rule 110(4) of the Rules of Procedure.
The debate is closed.
The vote will take place at 12.00 on Thursday, 16 December 2010.
Written statements (Rule 149)
Ladies and gentlemen, two presidential candidates declared victory and took their oaths on 4 December. It is not possible, however, for a presidential election to produce two winners in one country. The situation in Côte d'Ivoire is therefore very dangerous, since we are all well aware that the country, which bears the marks of years of conflict and violence, is particularly prone to steps that may lead to a repeat of the civil war which broke out in 2002 after a violent coup.
The steps taken by the international community, represented on our side by the European Union, must therefore be considered carefully and not postponed until some later date, because they will have a decisive impact on the lives of the inhabitants of this country.
I therefore fully agree with the words of Baroness Ashton. The imposition of sanctions is one possible solution by the EU to punish those who are blocking a peaceful changeover of political elites. The sanctions must help to enforce the will of the people of Côte d'Ivoire. We must not forget the local population, however, and we must try to help improve their security, so that they can live in a free and democratic country.